Citation Nr: 0719744	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-36 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1971 to May 1973, and 
from May 1973 to July 1976.    

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004  rating decision.  In May 2005, the 
veteran appeared via videoconference before the undersigned 
and in July 2005, the Board issued a decision in this matter.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
March 2006 Order, the Court vacated the Board's July 2005 
decision, and remanded the case to the Board for further 
proceedings consistent with a March 2006 Joint Motion for 
Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2006) (i.e., the diagnosis must comply 
with the Fourth Edition of the Diagnostic and Statistical 
Manual of Mental Disorders, 1994 (DSM-IV)); credible 
supporting evidence that the claimed in-service stressor 
occurred; and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. 
§§ 3.304(f), 4.125 (2006); see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).

The Joint Motion indicated that the VA had not adequately 
considered manual provisions pertaining to claims involving 
personal assault.  Because the veteran is alleging physical 
abuse, the special provisions of VA Adjudication Procedure 
Manual M21-1 (M21-1), Part III (Aug. 1, 2006), regarding 
personal assault must be considered.  When there is no 
indication in the military record that a personal assault 
occurred, alternative evidence, such as behavior changes that 
occurred at the time of the incident, might still establish 
that an in-service stressor incident occurred.

Examples of behavior changes that might indicate a stressor 
include (but are not limited to): sudden requests that a 
military occupational series or duty assignment be changed 
without other justification; lay statements indicating 
increased use or abuse of leave without apparent reason; or 
changes in performance or performance evaluations.  M21-1, 
Part III, Subpart iv, Chapter 4, Section H(c).  This approach 
has been codified at 38 C.F.R. § 3.304(f) (3) (2006).  See 
also Patton v. West, 12 Vet. App. 272 (1999); YR v. West, 11 
Vet. App. 393 (1998).

In his February 2004 PTSD questionnaire, the veteran 
stipulated that his stressor occurred while he was on 
temporary duty away from his home unit wherein he served as 
security at Guantanamo Bay, Cuba.  The veteran contends that 
this stressful period resulted in a nervous condition around 
large crowds and that he remains at home a great deal.  In 
his October 2004 stressor statement, the veteran described 
being harassed both mentally and verbally upon his arrival at 
Guantanamo Bay.  The veteran also described that on one 
occasion his tank commander ordered other crewmen to hold the 
veteran's hands and feet and his tank commander had a hand 
full of grease and was joking about he was going to assault 
the veteran.  On another occasion, he reported that he awoke 
to his platoon sergeant choking him.  The veteran also 
stipulated that he never reported any of the harassment and 
that to this day he experiences, nightmares, severe 
headaches, and has a difficult time being around crowds and 
having people behind him.

In his October 2004 stressor statement, the veteran indicated 
that he never reported any of the incidences of harassment.  
However, in cases such as this, VA has an additional duty to 
assist the veteran and as such, the veteran must be notified 
that he may submit alternative evidence to support his 
stressors.  

Additionally, in a letter received in February 2007, the 
veteran's representative indicated that his office 
unsuccessfully attempted to obtain the veteran's Social 
Security Administration (SSA) records on two occasions and 
requested that VA assist in obtaining those records.  The 
Court has indicated that VA has a duty to obtain SSA records 
when they may be relevant and VA has actual notice that the 
veteran is receiving SSA benefits.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  On remand, the RO 
should attempt to locate those records.   

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the appellant and 
inform him that he may submit any 
corroborating evidence he may have 
pertaining to alleged stressors 
experienced during service.  The 
veteran should be advised that a 
meaningful research of his stressors 
will require him to provide the "who, 
what, where and when" of each stressor.  
Further, the RO should inform the 
veteran that he may submit any other 
evidence to verify his alleged 
stressors from military as well as 
nonmilitary sources, to include "buddy" 
statements and relatives.  The RO 
should assist the appellant in 
obtaining such evidence, as 
appropriate.  

In connection with this development, 
the RO should ensure that all 
appropriate special development 
procedures mandated by M21-1, Part III 
(as codified in 38 C.F.R. § 3.304(f)(3) 
(2006)) for verification of non-combat 
stressors is fully accomplished and 
documented in the claims folder, to 
include issuance of the special 
development letter to the appellant 
advising him of the steps necessary to 
verify his non-combat stressors.

2.	The RO should request the veteran's SSA 
records and document all attempts to 
obtain those records in the claims 
folders.   

3.	Following the above, the RO must make a 
specific determination, based upon the 
complete record, with respect to 
whether the appellant was exposed to a 
stressor or stressors in service, and 
if so, what was the nature of the 
specific stressor or stressors.  In 
rendering this determination, the 
attention of the RO is directed to the 
law cited in the discussion above.  If 
official service records or alternative 
records corroborate the appellant's 
allegations of stressors occurring, the 
RO should specify that information.  
The RO should also indicate whether any 
behavioral changes that occurred at or 
close in time to the alleged stressor 
incidents could possibly indicate the 
occurrence of one or more of the 
alleged in-service stressors and if so 
should decide whether this evidence 
needs the interpretation by a 
clinician.  If the RO determines that 
the record establishes the existence of 
a stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined are 
established by the record.  In reaching 
this determination, the RO should 
address any credibility questions 
raised by the record.

4.	If the RO finds that the veteran was 
exposed to a stressor/stressors or that 
there is evidence which needs 
interpretation by a clinician., it 
should schedule a comprehensive VA 
psychiatric examination to determine 
the diagnoses of all psychiatric 
disorders that are present.  The claims 
folder and a copy of this remand must 
be provided to the examiner prior to 
the examination.  The examiner should 
determine the true diagnoses of any 
currently manifested psychiatric 
disorder(s).  The diagnosis(es) must be 
based on examination findings, all 
available medical records, complete 
review of comprehensive testing for 
PTSD, and any special testing deemed 
appropriate.  A multiaxial evaluation 
based on the current DSM-IV diagnostic 
criteria is required.  If a diagnosis 
of PTSD is deemed appropriate, the 
examiner should specify (1) whether 
each alleged stressor found to be 
established by the record was 
sufficient to produce PTSD; and (2) 
whether it is at least as likely as not 
that there is a link between the 
current symptomatology and one or more 
of the in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  In addition, the examiner 
must comment on the approximate date of 
onset and etiology of any diagnosed 
psychiatric disorder as shown by the 
evidence of record, and in so doing, 
the examiner should attempt to 
reconcile the psychiatric diagnoses 
and/or assessments of record based on 
his/her review of all of the evidence 
of record, particularly with respect to 
prior diagnoses of PTSD.

Further, in line with the M21-1 
provisions, the examiner is requested 
to provide detailed medical analysis 
and interpretation of the diagnoses 
found present on examination in light 
of all the evidence of record for the 
purpose of addressing whether any 
behavioral changes that occurred at or 
close in time to the alleged stressor 
incidents could possibly indicate the 
occurrence of one or more of the 
alleged in-service stressors.  A 
complete rationale for all opinions 
expressed must be provided.  The copy 
of the examination report and all 
completed test reports should 
thereafter be associated with the 
claims folder.

5.	After completion of the above, the RO 
should readjudicate the issue of 
service connection for PTSD.  If the 
benefit sought on appeal remains 
denied, the RO should provide the 
appellant and his representative an 
adequate supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
his claim for the benefit as ordered by 
this REMAND, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal. The RO 
should then allow the appellant an 
appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



